Filed 10/1/20 P. v. Ceron CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,

     Plaintiff and Respondent,                                         G058998

                   v.                                                  (Super. Ct. No. 01CF0449)

CARLOS ERNESTO CERON,                                                  OPINION

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Patrick
Donahue, Judge. Affirmed.
                   Leslie Conrad, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.
              Appellant was involved in a romantic triangle. When Luis Vega, the
husband of his inamorata, was beaten to death outside his apartment as he left for work at
four in the morning, appellant and the victim’s wife fled the state. It took over a year, but
they were eventually tracked down and arrested – she in Arizona, he in Wisconsin.
              They were both convicted of this crime after a jury trial, a conviction this
court affirmed in 2005. Appellant was convicted of conspiracy to commit murder and
murder, with a special circumstance of lying in wait.
              On January 8, 2019, appellant filed a petition seeking to vacate his murder
conviction pursuant to subsequently-enacted Penal Code1 section 1170.95. That petition
was denied by the trial court on the basis that it did not “set forth a prima facie case for
relief under the statute.” The statute provides for relief for petitioners convicted of
murder under a felony murder or natural and probable consequences theory. Since the
complaint filed against petitioner was not based upon either of those theories, the court
ruled he was not entitled to relief.
              Appellant appealed, and we appointed counsel to represent him. Counsel
filed a brief which set forth the procedural facts of the case. Counsel did not argue
against appellant but advised us there were no issues in the case that had any chance of
success. Appellant was invited to express his own objections to the proceedings against
him but did not do so.
              We find ourselves in agreement with appellate counsel. There is simply no
issue here. Appellant’s Hail Mary fails because section 1170.95 applies only to cases in
which there was a conviction “under a theory of felony murder or murder under the
natural and probable consequences doctrine.” (Id., subd. (a)(1).) But neither of these
doctrines was applied in appellant’s case. The prosecution theory in his case was that he
lay in wait for the victim and attacked him with a metal club or baseball bat. The jury


       1
              All further statutory references are to the Penal Code.


                                                      2
was instructed on premeditation and deliberation and found him guilty. None of that
implicates felony murder or natural and probable consequences reasoning.
              With the aid of the briefing submitted by counsel, we not only considered
the application of section 1170.95 to appellant’s case but also scoured the short record for
any other mistakes, as we are required to do when appellate counsel reports an inability to
find an appellate issue. (People v. Wende (1979) 25 Cal. 3d 436.) We have been unable
to find any other issues that might be argued in appellant’s behalf. Our review is limited
to issues pertaining to his section 1170.95 petition, and we can find no flaw in the
handling of that.
              The order is affirmed.




                                                 BEDSWORTH, ACTING P. J.

WE CONCUR:



MOORE, J.



FYBEL, J.




                                             3